                       Case 18-10512-KBO            Doc 2442-1        Filed 04/07/21        Page 1 of 1




                                                         EXHIBIT A

                                PROFESSIONAL                                            FEES            EXPENSES
             Young Conaway Stargatt & Taylor, LLP
             Counsel to the Debtors
                                                                                  $2,491,153.001        $191,058.79
             12/1/20 – 2/28/21

             Direct Fee Review LLC
             Fee Examiner
                                                                                     $3,442.50              $0.00
             12/1/20 – 12/31/20




         1
           This amount reflects a reduction in the amount of $3,201.50 previously referenced in the Fee Examiner’s Report
         [Docket No. 2379].
27882995.1
